Title: General Orders, 10 February 1783
From: Washington, George
To: 


                        
                             Monday February 10th 1783
                            Parole Northampton.
                            Countersigns Oldham, Pompton
                        
                        For the day Lt Colonel Comdt Barber.
                        For duty the 2d Massachusetts regiment
                        Every time the Commander in chief passes through the Line he finds himself very agreably affected with a view
                            of the present comfortable and beautifull situation of the troops: and while he considers it as a just testimony of
                            applause to assert that the hutts in point of convenience, regularity and eligance have equaled, if not surpassed his most
                            sanguine expectations, he wishes the soldiery to be assured that it will be his most earnest studdy and endeavour that
                            health and happiness should bless the Inhabitants of them—for which purpose he thinks proper to give some general
                            directions, which are to be often read and inculcated, and will be considered as standing regulations so long as the
                            troops shall continue in their winter cantonment.
                        Not only the Parade in front of the Cantonment is to be kept constantly clean and free from Nusances, but
                            also the rear and intermediate space between the hutts to be put and kept in the same condition: to effect this the small
                            brush and rubbish must be immediately removed to a suitable distance, and either burned, or piled in heaps and reserved
                            for firing, as may be deemed most expedient.
                        The hutts to be thoroughly swept and cleansed every day under the order and inspection of the officers of
                            Police small poles to be fixed on stakes for airing the blanketts &ca in the manner now practiced by the 2d
                            Massachusetts regiment.
                        The greatest regularity and good order to be observed by the men, as to the mode of cooking their victuals
                            and the time of eating; as well as in the manner of messing and living together.
                        Strict attention is also to be paid by them to the neatness of their persons, the cleanliness, and
                            preservation of their Cloathing.
                        
                            Necessaries to be built at proper places, to be sheltered from view and the vaults daily
                            covered with earth as soon as the warm season advances.
                        Fresh Straw to be furnished by the Quarter master General, once in two months, if it can be possibly
                            procured—and it is hoped a further supply of Blanketts will soon be received as there has lately been an arrival of that
                            article from Europe—scarcely any thing will then be wanting to render the circumstances as elegeble as those of a
                            Military life can be, except a little Money, and that, it is expected will arrive in a short
                            time.
                        The General cannot conclude this order without reminding the troops of a circumstance which will be
                            remembered to their immortal reputation, that during the whole time the army was encamped the last Campaign on Verplanks
                            point, there never was any filth or trash to be seen on the parade nor any thing offensive to the sight or smell, in the
                            invirons of the encampment but on the contrary there appeared to be an admirable police maintained without the repetition
                            of a single Order on the subject—Nothing more is now wished or requested than that the same line of Conduct may be
                            rigidly observed in quarters, which was found by experience to be so honorable and salutary in the field.
                    